Citation Nr: 0014037	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-20 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to April 4, 1995 
for the grant of service connection for posttraumatic stress 
disorder.

2.  Entitlement to an increased disability evaluation for 
posttraumatic stress disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This appeal stems, in part, from a November 1994 rating 
decision that denied entitlement to service connection for 
posttraumatic stress disorder.  The veteran appealed that 
determination, and in an October 1998 rating decision the 
claim was granted, effective April 5, 1995, with an 
evaluation of 30 percent.  The veteran has appealed both the 
effective date of service connection and the level of the 
disability evaluation assigned.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran filed a claim of entitlement to service 
connection for posttraumatic stress disorder on April 29, 
1994; evidence of record demonstrates that he had previously 
been diagnosed with posttraumatic stress disorder.

3.  The veteran's service-connected posttraumatic stress 
disorder, in 1994 and 1995, was generally manifested by no 
more than moderate symptoms; from about February 1996 the 
veteran began to show considerable impairment; Global 
Assessment of Functioning was then often assessed to be about 
50 and 55, although it was as high as 65 during that time.

4.  The veteran's service-connected posttraumatic stress 
disorder has caused little effect on his speech, other than 
some "halting" due to anxiety; there is no objective 
evidence of recurring panic attacks, and little evidence of 
impaired memory.  He may have difficulty understanding 
complex commands and has also shown some evidence of impaired 
judgment as well.  Although he has had some difficulty in 
establishing and maintaining effective work and social 
relationships, he has, in fact, been able to hold down jobs 
for years at a time.  He has apparently had marriage 
problems, but yet has remained married for many years.  He 
has occasional contacts with other relatives as well.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 29, 1994 for 
the award of entitlement to service connection for 
posttraumatic stress disorder have been met.  38 U.S.C.A. 
§§ 5110, 5111 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 
(1999).

2.  The schedular criteria for a disability evaluation 
greater than 30 percent for posttraumatic stress disorder 
were not met prior to February 26, 1996, applying the former 
rating criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4 Diagnostic Code 9411 (1996).

3.  The schedular criteria for an evaluation of 50 percent 
for posttraumatic stress disorder were met on and after 
February 26, 1996 under the former rating criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4 
Diagnostic Code 9411 (1996).

4.  The schedular criteria for an evaluation greater than 50 
percent under the current rating criteria have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4 
Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Facts

The service medical records are essentially negative for a 
psychiatric disability.

The veteran submitted various private medical records dated 
from about September 1993 to May 1996.  A September 1993 
discharge summary from Palmdale Hospital indicates that 
posttraumatic stress disorder was to be ruled out; the final 
diagnoses listed at discharge, however, include posttraumatic 
stress disorder without any such qualifier.  The veteran's 
Global Assessment of Functioning was said to be 40; 
historically it had been 60.

The veteran filed a claim of entitlement to service 
connection for posttraumatic stress disorder on April 29, 
1994.

An August 1994 statement from the veteran's private 
psychologist, Lawrence J. Coates, indicates that the veteran 
had posttraumatic stress disorder, and would be able to 
perform his regular and customary work by November 1994.

The veteran was examined by VA in September 1994, at which 
time it was noted that he had worked many types of 
construction jobs involving electrical work, heating and air 
conditioning.  His longest-lasting job, which he had lost a 
year earlier, had been with a park and recreation department.  
Since then he had done odd jobs and had mowed lawns.  It was 
indicated that there was insufficient information to diagnose 
posttraumatic stress disorder, especially because of the 
veteran's chronic amphetamine dependence and problems 
associated with early abstinence.

The veteran was examined by the VA a second time in September 
1994.  Reportedly he had had 20 jobs since serving in 
Vietnam.  His jobs had included construction, heating, 
insulation, electrical and mechanical work.  He had been a 
maintenance man/handyman for the aforementioned parks and 
recreation service for three-and-a-half years, until he began 
a rehabilitation program and they "found reasons to fire 
him".  He had also worked for a fair for eight months, and 
had worked for a motel.  He had worked as a cab driver in 
between these other jobs, but had been unemployed for about a 
year-and-a-half out of the previous five years.  The veteran 
was reportedly receiving state disability benefits.  Results 
of psychological testing revealed a profile similar to those 
often displaying depression, restlessness and agitation to 
situational stress.  Recurrence of "acting-out" behaviors 
and subsequent exaggerated guilt were common in such 
individuals.  Suspiciousness, distrust, brooding and 
resentment may be characteristic of such persons, it was also 
noted.  In response to a question regarding inservice 
stressors, the veteran described having seen dead bodies.  
The examiner concluded, however, that neither testing nor the 
interview were fully congruent with a diagnosis of 
posttraumatic stress disorder.  The veteran had symptoms of 
depression and a history of methamphetamine dependence which 
was in full remission.

An undated decision by an attorney with the Social Security 
Administration indicates that the veteran had not performed 
any substantial gainful activity since September 4, 1994.  
The evaluator determined that the impairments of the veteran 
which were "severe" under the Social Security Act were: 
posttraumatic stress disorder, major depression and drug 
addiction.  The veteran was found to be entitled to benefits 
based upon disability since that September 1994 date.

A January 1995 psychiatric disability evaluation report, by 
the veteran's state department of social services, notes that 
the veteran's mood was anxious, with fair range, moderate 
intensity, non-labile, appropriate and with good relatedness.  
There was evidence of fair productivity of speech.  There was 
no evidence of any loosening of associations, flight of 
ideas, thought blocking, circumstantiality, tangentiality, 
non-sequitur responses, homicidal or suicidal ideations, 
auditory or visual hallucinations, obsessions or 
preoccupations.  He was oriented to person, place and time.  
Regarding cognition, registration was 3/3; recall at five 
minutes was 2/3.  Memory was felt to be correct and without 
inaccuracies.  He was also able to state the last three 
presidents in order.  Testing of concentration was 
essentially negative.  Judgment and insight, however, were 
impaired.  Diagnoses were of "mild" major depression and a 
history of polysubstance abuse.  Global Assessment of 
Functioning was assessed at 60.

A January 1995 Social Security Administration evaluation 
report indicates that the veteran was not significantly 
limited in his ability to remember locations and work-like 
procedures, or in his ability to understand and remember very 
short and simple instructions, or to carry out such 
instructions.  He was found to be moderately limited in his 
ability to understand and remember detailed instructions, and 
in being able to carry out such instructions.  He was not 
significantly limited in his ability to perform activities 
within a regular schedule, maintain regular attendance and be 
punctual within customary tolerances.  Nor was he 
significantly limited in his ability to sustain an ordinary 
routine without special supervision, or to work in 
coordination with or near others without being distracted by 
them, or in being able to make simple work-related decisions.  
He was not significantly limited in his ability to complete a 
normal workday and workweek without interruptions from 
psychologically-based symptoms and to perform at a consistent 
pace without an unreasonable number and length of rest 
periods.  Social interaction and adaptation findings were 
similarly without significant limitation.

Lawrence J. Coates, Ph.D., the veteran's private 
psychologist, indicated in a March 1995 letter, received on 
April 4, 1995, that he had been treating the veteran for 
about 18 months.  Initially, the veteran had been seen for a 
major depressive disorder with polysubstance dependence.  
After the veteran's initial treatment, it became clear that 
he was having symptoms consistent with chronic posttraumatic 
stress disorder, it was said.  The psychologist stated that 
the veteran could not work to full potential because of his 
condition.  The veteran's Global Assessment of Functioning 
was noted as 40/60.

A March 1995 examination performed in conjunction with the 
veteran's application for Social Security Administration 
benefits is of record.  There was no evidence of a paranoid 
or other psychotic disorder.  There was a disturbance in 
mood, accompanied by either a full or partial manic or 
depressive syndrome, accompanied by sleep disturbance and 
psychomotor agitation/retardation.  The veteran was 
apparently depressed because of his work.  There was no 
evidence of an anxiety-related disorder.  It was found that 
there were only slight limitations regarding the restriction 
of the activities of daily living and difficulties in 
maintaining social functioning.  The veteran seldom had 
deficiencies of concentration, persistence or pace resulting 
in failure to complete tasks in a timely manner.

A June 1995 decision from the veteran's state social services 
department concludes that the veteran was not vocationally 
disabled.

A September 1995 private medical record contains a complaint 
by the veteran that since he stopped using drugs two years 
earlier, his symptoms had increased.  There was evidence of 
dependency, isolation and sleeping problems.  A December 1995 
private medical record indicates that the veteran had anxiety 
attacks which he would relieve by drinking [alcohol].  A 
February 1996 record revealed symptoms of his feeling 
"panicky."

In a February 1996 letter, Dr. Coates stated that the 
veteran--apparently in the previous year--had stayed sober 
for approximately six months, and subsequently accepted a job 
as an assistant manager with a veterans' service 
organization.  The veteran's concentration was poor, and he 
was easily irritable and agitated.  Upon stopping his use of 
drugs, the veteran subsequently exhibited depression and 
irritability secondary to his posttraumatic stress disorder.  
Reportedly the veteran had intrusive thoughts and was quite 
hypervigilant.  He ruminated about his Vietnam experiences 
and was "incapacitated, if not fully, at least to a great 
extent by his posttraumatic stress disorder issues."

At an April 1996 RO hearing the veteran testified that he 
probably had had 15 or 20 jobs since he had returned home 
from Vietnam.  When asked what his main reason for leaving 
these jobs was, he indicated that he had just become bored 
with them and then said something about his drug usage.  His 
spouse indicated that they had been together 22 years, and 
married for 18 years.  The veteran said that he got along 
with his family "much better now," since September 1993, 
and his rehabilitation.  Regarding his job with a veterans' 
service organization, he seemed to indicate that his alcohol 
consumption had been a problem with his employment, and that 
he apparently did not like hearing "war stories."  He 
indicated that he avoided war-related movie(s), and that if 
he had five hours of sleep in a night, that would be a 
"good" night.  He noted that he would wake during the 
night, and that he had nightmares involving dead bodies.  He 
later acknowledged, however, that during the day he would 
sometimes take a couple of naps.  He said that he did not 
have many friends, and did not socialize with other people or 
other families.  Occasionally, he would visit his mother and 
his sisters, and apparently his spouse's parents too.  He 
would "get along" with these family members "pretty good."  
He did not like to attend certain sporting events, but would 
go to a support group on a weekly basis in addition to his 
other therapy.  He said that he did not have any problems 
being around other people, but said that people would make 
him nervous sometimes; he thought that he might be paranoid.  
He acknowledged having "a lot" of depression and that this 
was his predominant symptom.  He asserted that his 
concentration was not normal, and that his memory was bad.

In a July 1996 letter, the veteran's private physician, 
Joseph Ezra, M.D., stated that the veteran was depressed, had 
poor concentration and little motivation.  The veteran would 
reportedly drink sporadically for relief of his psychiatric 
symptoms.  The veteran's marriage was reportedly a 
"shambles."  The physician also noted the veteran's 
posttraumatic stress disorder, which included complaints of 
intermittent nightmares and an inability to "get close" to 
people, for fear that they would die.  The veteran was said 
to be isolative and withdrawn.

On admission to a VA hospital in January 1997--a 
hospitalization for posttraumatic stress disorder that would 
last into the next month--the veteran complained of 
depression.  The veteran was noted to have worked in 
construction, maintenance and various jobs which usually had 
lasted two to three years.  Objectively, his speech was 
relevant, coherent and logical, but under-productive.  He had 
slight psychomotor retardation.  His mood was slightly 
depressed, but he denied suicidal or homicidal ideation, as 
well as hallucinations or delusions.  He was fully oriented, 
and his attention, concentration, insight and judgment were 
fair.  He was diagnosed with posttraumatic stress disorder 
with depression, and a history of polysubstance dependence.  
His Global Assessment of Functioning was currently 50, and 
was said to have been 65 at its highest point in the past 
year.  Treatment records during the hospitalization indicate 
that the veteran reported problems with sleep, tended to 
isolate himself, and continued to be unemployed.  At 
discharge, his mood was euthymic.  His Global Assessment of 
Functioning was 55, but was said to have been only 50 for the 
past year.

The veteran was examined by a board of two VA psychiatrists 
in April 1998, at which time the veteran discussed his sleep 
disruption and nightmares.  Reportedly he would get about 
four or five hours of sleep per night.  He would be easily 
startled by loud noises, and expressed survivor's guilt.  At 
home he would wash dishes, perform some yard work, and 
"fix[] things".  Occasionally, he had had suicidal 
thoughts, but had never attempted suicide.  He reported 
having a short temper and little patience.  Occasionally, he 
would become violent and, on one occasion, reportedly choked 
his wife during an argument.  The veteran felt he could not 
work because of his inability to relate to people.  He had 
become reclusive, to where he mostly stayed at home.  
Objectively, he was alert and oriented times three, but 
appeared tense and anxious.  His mood was somewhat depressed.  
There was no evidence of psychotic symptoms such as delusions 
or hallucinations.  His speech was relevant, coherent and 
logical.  Sometimes his anxiety would cause him to have 
difficulty in expressing himself and he would halt 
momentarily in his speech.  He showed good insight and 
judgment, with no cognitive deficiencies noted.  He was 
diagnosed with posttraumatic stress disorder with a history 
of polysubstance abuse/dependence, in remission, and a 
history of major depression.  His Global Assessment of 
Functioning was 58 currently, and was said to have been 58 
for the previous year.  It was noted that the veteran's drug 
history had seriously clouded the clinical picture for past 
examiners.  The veteran's previous diagnosis of major 
depression may have been the result of his extensive abuse of 
drugs, but the depression also may have been comorbid with 
posttraumatic stress disorder.



II.  Effective date claim

Generally, the effective date for an award of disability 
compensation shall be the day following the date of discharge 
or release if application therefor is received within one 
year from such date of discharge.  38 U.S.C.A. § 5110(b)(1).  
Otherwise, the effective date shall not be earlier than the 
date of receipt of the application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

At the time the veteran filed his claim, service connection 
for post-traumatic stress disorder required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).  This regulation was recently changed such 
that a diagnosis of posttraumatic stress disorder in 
accordance with 38 C.F.R. § 4.125(a), i.e. in accordance with 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), was required instead of a 
"clear diagnosis," per se.  See 64 Fed. Reg. 32807-808 
(1999) (retroactively effective to March 7, 1997); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), discussed infra; 
DeSousa v. Gober, 10 Vet. App. 461 (1997); VAOPGCPREC 3-2000.

In this case the RO received the veteran's claim of 
entitlement to service connection for posttraumatic stress 
disorder on April 29, 1994.  While there was some conflicting 
evidence of record, the veteran did submit evidence after 
filing his claim that established a diagnosis of 
posttraumatic stress disorder--clear or otherwise--prior to 
the date of his claim.  That is, following the April 1994 
claim, the veteran submitted private medical records showing 
a diagnosis of posttraumatic stress disorder as early as 
September 1993.  Although the September 1993 private 
hospitalization records indicate that posttraumatic stress 
disorder was to be ruled out, the discharge summary indicates 
that this was, in fact, a final diagnosis.  Since this 
diagnosis was over one year following discharge, he earliest 
date he can receive service connection for posttraumatic 
stress disorder is the date of the claim: April 29, 1994.  
The appeal on this issue, therefore, is granted.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  See 38 U.S.C.A. § 5111 
(notwithstanding § 5110, generally the payment of monetary 
benefits based on an award of compensation may not be made to 
an individual for any period before the first day of the 
calendar month following the month in which the award became 
effective).


III.  Increased-rating claim

Initially, the Board finds that the veteran's claim for an 
increased rating for his posttraumatic stress disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); cf. Glover v. 
West, 185 F.3d 1328 (Fed. Cir. 1999).  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disability in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  In this regard, the Board notes that this claim 
relates to the original award of service connection, thus the 
"staged ratings" requirements of Fenderson v. West, 12 Vet. 
App. 119 (1999), potentially apply.

Effective November 7, 1996, the Schedule for Rating 
Disabilities was amended with respect to evaluations to be 
assigned to mental disorders.  61 Fed. Reg. 52,695-52,702 
(1996).  On and after that date, all diagnoses of mental 
disorders for VA purposes must conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  38 C.F.R. § 4.125(a), supra; 61 Fed Reg. 52,700 
(1996).  Since this case was pending at the time the 
regulations changed, (and the effective date of service 
connection was set prior to the change in regulations), the 
veteran is generally entitled to have whichever version of 
the regulations applied, old or new, which most favor him 
more--at least on and after the effective date of the new 
regulations.  See Karnas v. Derwinski, 1 Vet.App. 308 (1991); 
Dudnick v. Brown, 10 Vet. App. 79 (1997); see also VAOPGCPREC 
3-2000, supra.  As should become clear from the following 
discussion, the former regulations appear to favor the 
veteran's claim somewhat more than the current ones.  Thus, 
the former regulations will be considered to apply to the 
entire time period, both before and after the regulatory 
change.  Nonetheless, the new criteria will also be discussed 
to show how they apply to the evidence of record.

The Board notes that the RO did apply both sets of 
regulations in this case, but only adjudicated the veteran's 
level of disability for the period following its grant of 
service connection for posttraumatic stress disorder: from 
April 1995 forward.  Since the Board has granted almost an 
additional year of service connection for posttraumatic 
stress disorder, i.e. from April 29, 1994, it must be 
determined whether the veteran's claim for a higher rating 
would prejudiced by an appellate decision covering that 
period.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 11-97.  The same medical information was of record 
and was presumably fully considered by the RO.  As is clear 
from the record, the veteran's worst symptoms of 
posttraumatic stress disorder came later, not earlier, in 
time.  Since the RO used the same medical data, maintaining 
the evaluation at 30 percent for the entire period (except 
for when he was hospitalized) and applied both sets of 
regulations, the Board finds that there would be no prejudice 
to the veteran's claim with a Board adjudication of that 
additional period of service connection.  In this regard, the 
Board also notes that all the evidence of record is relevant 
to the claim for an increased rating.  VAOPGCPREC 3-2000.


A.  Former criteria

A 30-percent evaluation is warranted for posttraumatic stress 
disorder under the former rating criteria when there is 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50-percent 
evaluation, under the former regulations, contemplates that 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  Diagnostic Code 9411 
(1996).  A 70-percent evaluation, under the former 
regulations, characterizes the ability to establish and 
maintain effective or favorable relationships as being 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
the VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.

Under the former 38 C.F.R. § 4.16(c), provided that where a 
service-connected mental disorder is assigned a 70 percent 
evaluation, and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100-percent schedular 
evaluation.  See also Johnson v. Brown, 7 Vet. App. 95 
(1995).

The former regulations provide that social inadaptability is 
to be evaluated only as it affects industrial adaptability.  
38 C.F.R. § 4.129 (1996).  The former regulations also state 
that an examiner's classification of a disease as "mild," 
"moderate," or "severe" is not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996).

The September 1993 private medical records, albeit prior to 
service connection, show that the veteran's Global Assessment 
of Functioning was 40, but had historically been 60.  The 
Diagnostic and Statistical Manual of Mental Disorders, as 
cited by VA regulations to be applied, states that a Global 
Assessment of Functioning of 40 refers to some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work, family relations, judgment, 
thinking or mood.  A 60 corresponds, however, only to 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational or school functioning (e.g. few friends, 
conflicts with co-workers).  See 38 C.F.R. § 4.125 (1996).

As noted, however, these 1993 assessments preceded service 
connection.  They are only relevant to the extent they may 
shed light upon the veteran's functioning in April 1994 and 
forward.  Records generated shortly after these 1993 
evaluations do not demonstrate that this lower level of 
impairment was sustained.  The August 1994 note, that the 
veteran could return to his "regular" work did not indicate 
that he was unemployable per se.  The September 1994 data 
show that the veteran had been employed about one year 
earlier--i.e. around September 1993, and had at least 
performed odd jobs since then.  During the September 1994 
assessments the veteran had also indicated that he had worked 
about 1.5 years out of the last five--i.e. about 70 percent 
of that time period--albeit including periods before service 
connection was granted.  This would tend to indicate the 
September 1993 private hospitalization records showed a low 
point in the veteran's disability--however diagnosed--that 
was not sustained into the relevant period.  He appears to 
have performed better after that time.

The undated Social Security Administration decision, which 
noted that the veteran had essentially been unemployed since 
September 1994, is not medical evidence itself.  It was 
merely decided by an attorney, presumably applying that 
administration's laws and regulations.  The Board is neither 
bound by that decision, nor, conversely, by the state social 
services department decision that found the veteran was not, 
in fact, vocationally disabled.  See Murincsak v. Derwinski, 
2 Vet. App.  363 (1992); Odiorne v. Principi, 3 Vet. App. 456 
(1992).  Much more telling is the detailed state social 
services examination from January 1995 that revealed a Global 
Assessment of Functioning of 60.  That evaluation showed that 
the veteran had very little impairment.  In March 1995, a 
private psychologist opined that the veteran had a Global 
Assessment of Functioning of 40/60, but it was not made clear 
which of those two figures applied over what time period.  
More telling was the psychologist's comment that veteran 
merely could not work to "full" potential.  The Social 
Security Administration examination report from that very 
month also addressed the veteran's ability to work.  This 
document is a better report for VA purposes since it 
discusses in detail what the veteran's specific limitations 
were on a variety of measurements.  In short, the veteran 
generally had only slight industrial impairment.  Based on 
the foregoing, there is no evidence that the veteran had more 
than moderate symptoms following the effective date of 
service connection and into 1995.  The remaining evidence 
that pertains to 1995 offers little objective evidence that 
the veteran's disability was worsening.

The first objective evidence that the veteran's posttraumatic 
stress disorder worsened came in February 1996.  The 
veteran's private psychologist, in a letter that month, 
seemed to imply that the veteran might be close to being 
totally disabled due to posttraumatic stress disorder.  Yet, 
also in that letter, it was noted that the veteran had a job 
with a veteran's service organization.  The letter seems to 
imply that it was the cessation of the veteran's alcohol 
consumption that allowed him to take this job; perhaps 
equating such consumption as an "issue" of the veteran's 
posttraumatic stress disorder.  The Board notes that the 
veteran is not service connected for alcohol 
dependence/abuse, and that, in any event, compensation could 
not be awarded for such a disability.  See 38 C.F.R. § 3.301; 
Barela v. West, 11 Vet. App. 280 (1998).  Nonetheless, the 
letter is instructive as to the veteran's worsening of 
posttraumatic stress disorder symptoms.

Later in 1996, the veteran's private physician found that the 
veteran's marriage was a "shambles."  The veteran was 
isolative and withdrawn.  Within a year the veteran was 
hospitalized and was said to have had a Global Assessment of 
Functioning of only 50 for the previous year, and 55 on the 
current admission--even though there was an earlier finding 
his Global Assessment of Functioning had been as high as 65 
(i.e. moderate symptoms).  A Global Assessment of Functioning 
of 50 equates to the "higher end" of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A Global Assessment of Functioning of 55 
equates to moderate symptoms, as noted supra.  Thus, 
beginning in about February 1996, approximately a year before 
the 1997 hospitalization, the veteran had, at least for some 
of the time, serious symptoms, which the Board finds equates 
to considerable industrial impairment.  It was not entirely 
clear that the veteran could not work, nor is there clear 
evidence of symptoms of such severity and persistence such 
that there could be found to be a severe impairment in the 
ability obtain or retain employment.  As noted, although 
Global Assessment of Functioning was assessed in the 50s, 
there was also a finding at admission that his Global 
Assessment of Functioning had been as high as 65 in the 
previous year.  Thus the Board does not find that a higher 
evaluation than 50 percent is warranted.  38 C.F.R. 
§ 4.16(c); Diagnostic Code 9411 (1996).  For the foregoing 
reasons, the Board finds that a 50 percent evaluation is 
warranted beginning February 26, 1996.

The best information as to the veteran's level of disability, 
following the 1997 hospitalization, is the April 1998 VA 
examination report.  Per the Global Assessment of 
Functioning, and the remainder of the examination, the 
veteran had no more than moderate symptoms.  Nonetheless, the 
Board finds that this one examination, even though conducted 
by two psychiatrists, is not enough to show that the veteran 
sustained improvement to the point that a 50 percent 
evaluation was no longer appropriate.  Certainly, however, 
there is no evidence that his condition worsened beyond what 
is contemplated by a 50 percent evaluation given these most 
recent findings.  Therefore, under the former criteria, a 50 
percent evaluation is warranted from February 26, 1996.


B.  Amended criteria

The regulatory change was effective, as noted, in November 
1996--this is after the date that the Board has awarded a 50 
percent evaluation under the former rating criteria.  Under 
the current criteria, a 50 percent evaluation is appropriate 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A higher evaluation of 70 percent would be warranted under 
the new criteria where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

On the current record, it is apparent that the veteran has 
not shown that he is entitled to higher than a 50 percent 
evaluation under the new criteria from November 1996 or 
afterward.  Even looking at all the evidence of record, to 
determine what the veteran's level of disability is, he has 
shown little to support the criteria of the 50 percent 
evaluation, much less that of the 70 percent evaluation.  His 
speech has shown little evidence of abnormality, except 
perhaps for some halting responses during the most recent VA 
psychiatric examination.  He has complained of being panicky, 
but has not objectively ever shown evidence of any recurring 
panic attacks.  There is some evidence from the Social 
Security Administration evaluation in 1995 that he might not 
be able to understand complex commands; he has also shown 
some evidence of impaired judgment as well.  There is little 
objective evidence, however, despite his complaints, of much 
impairment in memory.  Although he has had some difficulty in 
establishing and maintaining effective work and social 
relationships, he has, in fact, been able to hold down jobs 
for years at time.  He has apparently had marriage problems, 
but yet has remained married for many years.  He has 
occasional contacts with other relatives as well.  This, at 
best, approximates the 50-percent evaluation under the new 
criteria.

The 70-percent criteria have clearly not been met or 
approximated.  There has been little evidence of suicidal 
ideation, obsessional rituals or of the abnormal speech 
patterns described for that level of impairment.  Again, his 
complaints of being panicky are not supported by the 
objective data.  He has had depression, but whether comorbid 
with posttraumatic stress disorder or part of that 
disability, it has not been shown to affect his ability to 
function independently.  The veteran has complained of 
irritability, but there is little evidence of actual impaired 
impulse control relating to that irritability.  Further, with 
respect to his impulse control, the evidence indicates that 
his substance abuse problems have been in remission.  The 
other factors for the 70-percent evaluation, such as spatial 
disorientation, neglect of personal appearance and hygiene, 
have not been shown.  He has been able to adapt to stressful 
circumstances, including work, even if not in the most ideal 
way; and he has an ability to establish and maintain 
effective relationships as evidenced by his marriage, despite 
its problems, and by his contact with other relatives.

Based upon the foregoing the Board finds that no more than a 
50 percent evaluation is warranted for the veteran's 
posttraumatic stress disorder.  Diagnostic Code 9411 (1999).

In reaching its decision, the Board has considered the 
complete history of the veteran's posttraumatic stress 
disorder, as well as the current clinical manifestations and 
the effect this disability may have on his earning capacity.  
38 C.F.R. §§ 4.1, 4.2.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant a referral for evaluation on an 
extraschedular basis.  It has not been shown that this 
disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The criteria for an evaluation greater than that 
assigned have not been met or approximated as explained 
above.  38 C.F.R. § 4.7.


ORDER

Entitlement to an effective date of April 29, 1994, for the 
grant of service connection for posttraumatic stress 
disorder, is granted.

Entitlement to a disability evaluation of 50 percent for 
posttraumatic stress disorder is granted, effective February 
26, 1996, subject to the laws and regulations governing the 
payment of monetary benefits.




		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 


